Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2018, 08/06/2018, 09/27/2018, 03/06/2019, 08/14/2019, 10/23/2019, 04/16/2020, 09/02/2020, 11/02/2020, 12/03/2020, 01/13/2021 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for the Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 form, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Drawings
The drawing submitted on 05/04/2018 is in compliance.  Accordingly, the drawings are accepted by the examiner.

Election/Restrictions
Applicant's election with traverse of Group IA, claim 31-42 and 47-48 in the reply filed on January 18, 2021 is acknowledged.  The traversal is on the grounds that examination of all of the claims would not present in a serious search and/or examination burden.  This is not found persuasive because the difference in the subject matters presented in the claims requires different text searches, different class/subclass and different consideration.  Therefore, there would be a serious burden on the examiner if he or she was to require to examine all the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 43-46 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims with traverse, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.

Claim Interpretation
Regarding to claim 31 and 48, in step 2A prong 1, this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 31 recites “comparing points within the first set of point cloud data to points within the second set of point cloud data to determine at least one of whether a location of a portion of the underwater structure has changed or whether a leak is present”, claim 42 recites “comparing a first one of the range measurements included in the first series of range measurements to a second one of the range measurements included in the first series of range measurements” has Broadest Reasonable Interpretation (BRI) that covers performance of the limitation in the mind but for the recitation of generic computer elements.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract ideal.
In step 2A prong 2, this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.
Claim 31 recites “taking a first three-dimensional scan of at least a first portion of an underwater scene using a first monitoring system, wherein a first set of point cloud data is produced from the first three-dimensional scan, wherein locations of at least some points on the underwater structure are included in the first set of point cloud data; a first selected period of time after taking the first three-dimensional scan, taking a second three-dimensional scan of at least a second portion of the underwater scene using the first monitoring system, wherein a second set of point cloud data is produced from the second three-dimensional scan, and wherein the second portion of the underwater scene at least partially overlaps with the first portion of the underwater scene”.
Claim 48 “directing a light source and a receiver of a monitoring system along a first line having a first azimuth angle and a first elevation angle relative to the monitoring system, wherein the first intersects the underwater structure at least at a first point in time; taking a first series of range measurements along the first line; outputting an indication of a status of the underwater structure, wherein the status includes at least one of a leak detection indication associated with the underwater structure or a change in a location of a portion of the underwater structure”.
The additional elements in claims 31 and 48 use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Accordingly claims 31 and 48 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 31-42 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2017/0089829) further in view of Debrunner et al. (US 2014/0300885)
Regarding to claim 31, Bartholomew teaches
taking a first three-dimensional scan of at least a first portion of an underwater scene using a first monitoring system, wherein a first set of point cloud data is produced from the first three-dimensional scan, wherein locations of at least some points on the structure are included in the first set of point cloud data; (Fig. 4 light source 208a used to generate the first scan; Fig.7 – flow chart of generate a first set of a structure; ¶0032-0038 – discloses a first scan of the first structure)
a first selected period of time after taking the first three-dimensional scan, taking a second three-dimensional scan of at least a second portion of the underwater scene using the first monitoring system, wherein a second set of point cloud data is produced from the second three-dimensional scan, and wherein the second portion of the underwater scene at least partially overlaps with the first portion of the underwater scene;  (Fig. 4 light source 208a used to generate the first scan; Fig.7 – flow chart of generate a first set of a structure; ¶0032-0038 – discloses a first scan of the first structure)
comparing points within the first set of point cloud data to points within the second set of point cloud data to determine at least one of whether a location of a portion of the underwater structure has changed or whether a leak is present (¶0036 especially - At step 740, the amplitude of received light of the first wavelength is compared to received light of the second wavelength, and the transmitted light characteristics fed from step 722 via path 723, to obtain information regarding the concentration path length of the gas of interest 122. ¶0019 - information regarding the location at which an emission of a gas of interest to 122 is detected is important to efficiently addressing a potential leak or other unauthorized emission).
Bartholomew further teaches that the system 108 can be mobile platforms 108 include satellites, helicopters, unmanned aerial vehicles, autonomous rovers, balloons, cars, all-terrain vehicles, ships or other mobile platforms (¶0017).  However, Bartholomew fails to disclose a method for monitoring an underwater structure; dimensional scan of at least a first portion of an underwater scene using a first monitoring system.
DeBrunner teaches
a method for monitoring an underwater structure; (Abstract)
dimensional scan of at least a first portion of an underwater scene using a first monitoring system (Fig.14, ¶0084-0085)
It would be obvious to ordinary skill in art before the effective filling date of a claimed invention to have modified the invention of Bartholomew to include the teaching of DeBrunner.  By using the underwater survey technique taught by DeBrunner, one would be able to monitor underwater pipeline or undersea floor to determine if there is an oil or gas leak which can cause harm to the environment.
Regarding to claim 32, Bartholomew modified by DeBrunner teaches the method of claim 31.  Bartholomew teaches wherein points within the first set of point cloud data are compared to points within the second set of point cloud data to determine whether a leak is present (¶0036 especially - At step 740, the amplitude of received light of the first wavelength is compared to received light of the second wavelength, and the transmitted light characteristics fed from step 722 via path 723, to obtain information regarding the concentration path length of the gas of interest 122. ¶0019 - information regarding the location at which an emission of a gas of interest to 122 is detected is important to efficiently addressing a potential leak or other unauthorized emission)
Regarding to claim 33, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew further teaches determining from an amplitude of a plurality return signals from a plurality of points located in water adjacent to the underwater structure that a fluid is leaking from the underwater structure (Fig. 7 decision block, ¶0036-0038 determining if there is a leak by comparing 2 data point, a loop back to get more data for comparison if needed)
Regarding to claim 34, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew further teaches determining from an amplitude of a plurality return signals from a plurality of points located in water adjacent to the underwater structure that a fluid is leaking from the underwater structure (¶0036 – determining of a leak based on amplitude of two signals)
Regarding to claim 35, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew further teaches wherein the amplitude of at least some of the plurality of return signals from a plurality of points located in water adjacent to the underwater structure is less than an amplitude of a return signal from the first control point (¶0033-0036 – two different wavelength signals: one absorbed more by gas of interest.  The signal that is absorbed more by gas will have a low amplitude)
Regarding to claim 36, Bartholomew modified by DeBrunner teaches the method of claim 33.  Bartholomew modified by DeBrunner fails to teach wherein the water adjacent the underwater structure is above the underwater structure.
0005 – especially system and method for scanning under water structure)
It would be obvious to ordinary skill in art before the effective filling date of a claimed invention to have modified the invention of Bartholomew to include the teaching of DeBrunner.  By using the underwater survey technique taught by DeBrunner, one would be able to monitor underwater pipeline or undersea floor to determine if there is an oil or gas leak which can cause harm to the environment.
Regarding to claim 37, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew modified by DeBrunner fails to teach wherein the underwater structure is a fluid containing structure.
DeBrunner teaches wherein the underwater structure is a fluid containing structure (Fig.1 shows pipeline inspection, ¶0028)
It would be obvious to ordinary skill in art before the effective filling date of a claimed invention to have modified the invention of Bartholomew to include the teaching of DeBrunner.  By using the underwater survey technique taught by DeBrunner, one would be able to monitor underwater pipeline or undersea floor to determine if there is an oil or gas leak which can cause harm to the environment.
Regarding to claim 38, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew further teaches  wherein the fluid is at least one of liquid hydrocarbons, gas hydrocarbons, drilling fluid, glycol, hydraulic fluid, or other fluids used to operate and test subsea infrastructure (¶0007 especially wherein the target of interest is a gas or oil pipeline leak
Regarding to claim 39, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew modified by DeBrunner fails to teach wherein leak monitoring is performed during pre-commissioning pressure tests, other tests, or normal operation.
Bartholomew teaches a method and a system of inspecting the pipeline (Bartholomew – paragraph [0017] - The scene 112 can include a manmade facility 124 or a natural feature under inspection or monitoring. Examples of a facility, structure, or area 124 that can be inspected or monitored using a sensor system 104 as disclosed herein include pipelines 128, wellheads 132, factories 136, agricultural zones 140, or the like).
It would be obvious to ordinary skill in the art before the effective filling date of the claimed invention to recognize that the inspection can be performed at any time that the inspection required.  For example, during the normal operation, the system can inspect the structure regularly so it can detect the leak early to prevent a down time operation of the system.
Regarding to claim 40, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew modified by DeBrunner fails to teach wherein leak monitoring is performed for reservoir over pressure from well injection and stimulation by monitoring for seepage from methane gas bubbles and other hydrocarbons.
Bartholomew teaches a method and a system of inspecting the pipeline (Bartholomew – paragraph [0017] - The scene 112 can include a manmade facility 124 or a natural feature under inspection or monitoring. Examples of a facility, structure, or area 124 that can be inspected or monitored using a sensor system 104 as disclosed herein include pipelines 128, wellheads 132, factories 136, agricultural zones 140, or the like).  Paragraph [0036], Bartholomew disclose a step of comparison of received light of the first wavelength and the second wavelength to determine a concentration of gas leak.  (¶0036 - At step 740, the amplitude of received light of the first wavelength is compared to received light of the second wavelength, and the transmitted light characteristics fed from step 722 via path 723, to obtain information regarding the concentration path length of the gas of interest 122).  Bartholomew do not disclose where the monitoring should be perform.
It would be obvious to ordinary skill in the art before the effective filling date of the claimed invention to recognize that the monitor should be performed at a reservoir over pressure from well injection and stimulation because the reservoir that is over pressure can potentially have a busted pipeline due to high pressure.
Regarding to claim 41, Bartholomew modified by DeBrunner teaches the method of claim 32.  Bartholomew further teaches wherein the three-dimensional scans comprise azimuth angle, elevation angle, intensity, and range measurements (¶0038)
Regarding to claim 42, Bartholomew modified by DeBrunner teaches the method of claim 41.  Bartholomew further teaches wherein the measurements are made by at least one of laser scanning, ladar, flash ladar, laser triangulation, photometric stereo, stereoscopic vision, structured light, photoclinometry, stereo-photoclinometry, holographic systems, amplitude modulated continuous wave (AMCW) phase detection, chirped AMCW, amplitude frequency modulated continuous wave (FMCW) detection, true FMCW, pulse modulation codes, time of flight pulse detection (¶0038-0039)
Regarding to claim 47, Bartholomew modified by DeBrunner teaches the method of claim 41.  Bartholomew modified by DeBrunner fails to teach identifying a first control point on the underwater structure, wherein the first control point has a first three-dimensional location that corresponds to a first point included in the first set of point cloud data.
0082-0085).
It would be obvious to ordinary skill in art before the effective filling date of a claimed invention to have modified the invention of Bartholomew to include the teaching of DeBrunner.  By using the underwater survey technique taught by DeBrunner, one would be able to monitor underwater pipeline or undersea floor to determine if there is an oil or gas leak which can cause harm to the environment.
Regarding to claim 48, Bartholomew teaches
directing a light source (Fig. 4) and a receiver of a monitoring system along a first line having a first azimuth angle and a first elevation angle relative to the monitoring system, wherein the first intersects the underwater structure at least at a first point in time; taking a first series of range measurements along the first line; (Fig. 4 light source 208a used to generate the first scan; Fig.7 – flow chart of generate a first set of a structure; ¶0032-0038 – discloses a first scan of the first structure)
comparing a first one of the range measurements included in the first series of range measurements to a second one of the range measurements included in the first series of range measurements; (¶0036 especially - At step 740, the amplitude of received light of the first wavelength is compared to received light of the second wavelength, and the transmitted light characteristics fed from step 722 via path 723, to obtain information regarding the concentration path length of the gas of interest 122. ¶0019 - information regarding the location at which an emission of a gas of interest to 122 is detected is important to efficiently addressing a potential leak or other unauthorized emission)
0038 – generating output).
Bartholomew further teaches that the system 108 can be mobile platforms 108 include satellites, helicopters, unmanned aerial vehicles, autonomous rovers, balloons, cars, all-terrain vehicles, ships or other mobile platforms (¶0017).  However, Bartholomew fails to disclose a method for monitoring an underwater structure; dimensional scan of at least a first portion of an underwater scene using a first monitoring system.
DeBrunner teaches
a method for monitoring an underwater structure; (Abstract)
dimensional scan of at least a first portion of an underwater scene using a first monitoring system (Fig.14, ¶0084-0085)
It would be obvious to ordinary skill in art before the effective filling date of a claimed invention to have modified the invention of Bartholomew to include the teaching of DeBrunner.  By using the underwater survey technique taught by DeBrunner, one would be able to monitor underwater pipeline or undersea floor to determine if there is an oil or gas leak which can cause harm to the environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862